 Case 5:19-cr-50035-JLV Document 56 Filed 05/10/21 Page 1 of 10 PageID #: 494




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


UNITED STATES OF AMERICA,                            CR. 19-50035-JLV

                    Plaintiff,

     vs.                                                  ORDER
MANAEN DEAN MATTHEWS,

                    Defendant.


                                  INTRODUCTION

      Defendant Manaen Dean Matthews filed a motion for compassionate

release.1 (Docket 50). Pursuant to the October 21, 2020, Amended Standing

Order 20-06, the Federal Public Defender for the Districts of South Dakota and

North Dakota (“FPD”) and the United States Attorney for the District of South

Dakota filed records and submissions on his motion. (Dockets 51 & 52). For

the reasons stated below, defendant’s motion is denied.

                     AMENDED STANDING ORDER 20-06

      Amended Standing Order 20-06,2 captioned “Establishing a Procedure

for Compassionate Release Motions Under the First Step Act,” put in place “a

procedure for submission and consideration of compassionate release motions


      1Themotion was submitted by a non-resident, non-admitted attorney
who did not seek to appear pro hac vice in this court. The court reviews the
submission as a pro se motion.

      2See   https://www.sdd.uscourts.gov/socraa. (“ASO 20-06”).
 Case 5:19-cr-50035-JLV Document 56 Filed 05/10/21 Page 2 of 10 PageID #: 495




under the First Step Act, 18 U.S.C. § 3582(d)(l)(A), in the wake of the spread of

the COVID-19 virus into the federal prison system.” (SO 20-06 at p. 1). By

the standing order, the FPD and the United States Attorney for the District of

South Dakota are “to place [the defendant] into one of four categories[.]” Id.

¶ 4. Those categories are:

      a.    High Priority Cases where there exists some combination of:
            (i) medical issues that correspond to the categories outlined in
            the commentary to U.S.S.G. § l.B.1.13; (ii) recognized COVID-
            19 risk factors in the inmate’s medical history; and/or
            (iii) imprisonment in a federal facility known to have a serious
            COVID-19 outbreak in its population. . . .

      b.    Intermediate Priority Cases where identified medical issues
            and/or COVID-19 risk factors and/or institutional concerns
            are less extreme than High Priority Cases.

      c.    Low Priority Cases where there are no identifiable medical
            issues or COVID-19 risk factors.

      d.    Unknown Risk Cases where there is a lack of sufficient
            information to categorize the request for compassionate
            release.

Id. The FPD and U.S. Attorney are to “immediately report the categorization

. . . to the Clerk of Court and the Probation Office.” Id.

                      MR. MATTHEWS’ CLASSIFICATION

      On July 27, 2020, the FPD and the U.S. Attorney filed a notice

designating Mr. Matthews as a Low Priority case. (Docket 51).

                           FACTUAL BACKGROUND

      Mr. Matthews pled guilty to wire fraud, conspiracy to defraud the United

States and false claims in violation of 18 U.S.C. §§ 1343, 286, and 287.

                                        2
 Case 5:19-cr-50035-JLV Document 56 Filed 05/10/21 Page 3 of 10 PageID #: 496




(Dockets 11 & 14). On July 25, 2019, Mr. Matthews was sentenced to a total

term of imprisonment of 78 months on the three counts followed by three years

of supervised release. (Dockets 27 & 28 at pp. 2-3). Mr. Matthews was

ordered to pay restitution in the amount of $523,250.00 to the Internal

Revenue Service. (Docket 28 at p. 6). An amended presentence investigation

report (“PSR”) indicated Mr. Matthew’s guideline range was 121 to 151 months

imprisonment based on a total offense level of 32 and his criminal history

category I. (Docket 23 ¶ 53). At sentencing, the court adjusted the total

offense level to 30 resulting in a guideline range of 97 to 121 months in

custody. (Docket 35 at pp. 43-44). Pursuant to the plea agreement, the

government agreed to recommend a sentence of not more than 78 months

incarceration. (Docket 11 at p. 5). The court sentenced Mr. Matthews to the

recommended sentence.

      Mr. Matthews is currently an inmate at FCI Fort Dix, a low security

correctional institution, in Joint Base MDL, New Jersey. Fed. Bureau Prisons,

https://www.bop.gov/inmateloc/ (last checked May 10, 2021). The total

inmate population at FCI Fort Dix is currently 2,646 persons. As of May 10,

2021, there were 2 active COVID-19 cases among inmates and 2 among staff at

FCI Fort Dix. https://www.bop.gov/coronavirus/ (last checked May 10,

2021). There have been two inmate deaths as a result of COVID-19 and 1798

inmates and 91 staff have recovered from COVID-19 at FCI Fort Dix. Id.




                                        3
 Case 5:19-cr-50035-JLV Document 56 Filed 05/10/21 Page 4 of 10 PageID #: 497




      Mr. Matthews has a scheduled release date of October 19, 2024.

(Docket 52 at p. 64). Mr. Matthews served approximately 24 months of his

sentence and under his current BOP status he is eligible for home detention on

April 19, 2024. Id. at pp. 64-65. Mr. Matthews is 36 years old. Id. at p. 63.

                          MR. MATTHEWS’ MOTION

      Mr. Matthews’ motion seeks compassionate release on the basis of

extraordinary and compelling reasons in light of his race, medical conditions,

and confinement during the COVID-19 pandemic. (Docket 50 at pp. 1-3).

Mr. Matthews alleges his status as an African American male increases his risk

for severe illness from COVID-19. Id. at p. 2. Mr. Matthews contends his

medical conditions of psoriasis, Vitamin D deficiency, and other lab findings

such as high creatine and a slightly elevated liver enzyme also heighten his

risk.3 Id. at pp. 1-2, 7. Mr. Matthews asserts he is a good candidate for early

release or home confinement because he is non-violent, had no prior criminal

record and has exhibited proper conduct in custody. Id. at pp. 1-2.

      On August 11, 2020, the FPD docketed a notice of intent not to

supplement Mr. Matthews’ motion and the United States did not respond to

Mr. Matthews’ motion.

      The court reviewed Mr. Matthews’ medical records, which confirm he is

generally healthy. (Docket 52 at pp. 12-27). After entering BOP custody, Mr.




      3Thecourt notes the medical record Mr. Matthews relies upon is dated
November 11, 2016, and does not reflect his current condition. See id. at p. 7.
                                      4
 Case 5:19-cr-50035-JLV Document 56 Filed 05/10/21 Page 5 of 10 PageID #: 498




Matthews underwent a comprehensive history and physical on September 17,

2019. Id. at pp. 16-27. No health problems were identified at that time. Id.

Mr. Matthews’ list of current health problems includes myopia (near-sighted),

COVID-19 test negative, HCV negative and HIV negative. Id. at 35. Mr.

Matthews does not take any medications. Id. at p. 32.

                                   ANALYSIS

      Administrative Exhaustion

      Section 3582(c) permits the district court to consider a prisoner’s request

for compassionate release after he exhausts the administrative remedies

mandated by the statute. 18 U.S.C. § 3582(c)(1)(A)(i). Mr. Matthews made

two requests for compassionate release that were denied by the warden on May

15, 2020 and July 21, 2020. (Docket 50 at pp. 5-6; Docket 52 at p. 66). The

court finds Mr. Matthews exhausted the administrative process and addresses

the merits of his request.

      Extraordinary and Compelling Reasons

      “Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” United States v.

McCoy, 981 F.3d 271, 276 (4th Cir. 2020). That task was left to the United

States Sentencing Commission. See 28 U.S.C. § 994(t). Prior to the First

Step Act, the Sentencing Commission established four categories for

“extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.” See id. Those

                                        5
 Case 5:19-cr-50035-JLV Document 56 Filed 05/10/21 Page 6 of 10 PageID #: 499




categories generally focus on the defendant’s age, medical condition, family

situation and any other reasons the BOP deems to be extraordinary and

compelling. U.S.S.G. § 1B1.13 comment. n.1. The four categories have not

been updated since December 2018 when the First Step Act became law.4

      The court previously surveyed the status of the law as to a court’s

authority under the First Step Act. E.g., United States v. Thunder Hawk, CR.

14-50008, 2021 WL 253456, at *5 (D.S.D. Jan. 26, 2021); United States v.

Magnuson, CR. 15-50095, 2020 WL 7318109, at *4-5 (D.S.D. Dec. 11, 2020);

United States v. King, CR. 15-50050, 2020 WL 6146446, at *4-5 (D.S.D. Oct.

20, 2020). A summary of that survey is sufficient here.

      The Second Circuit identified the question at the heart of these cases,

which is “whether the First Step Act allows courts independently to determine

what reasons, for purposes of compassionate release, are ‘extraordinary and

compelling,’ or whether that power remains exclusively with the BOP Director

as stated in Application Note 1(D).” United States v. Brooker, 976 F.3d 228,

237, 234 (2d. Cir. 2020). Like the United States Courts of Appeals for the




      4The  United States Sentencing Commission lacks a quorum and
“currently has only two voting members, two short of the four it needs to
amend the [U.S.S.G.].” United States v. Marks, 455 F. Supp. 3d 17, 24
(W.D.N.Y. 2020) (references omitted).

                                       6
 Case 5:19-cr-50035-JLV Document 56 Filed 05/10/21 Page 7 of 10 PageID #: 500




Second, Fourth, Sixth and Seventh Circuits,5 this court held it retains its

independent authority “to consider the full slate of extraordinary and

compelling reasons that an imprisoned person might bring before [the court] in

motions for compassionate release.” E.g., Magnuson, 2020 WL 7318109, at *5

(quoting Brooker, 976 F.3d at 237); see also McCoy, 981 F.3d at 283 (“As of

now, there is no Sentencing Commission policy statement ‘applicable’ to the

defendants’ compassionate-release motions, which means that district courts

need not conform, under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13

in determining whether there exist ‘extraordinary and compelling reasons’ for a

sentence reduction.”); United States v. Jones, 980 F.3d 1098, 1111 (6th Cir.

2020) (“In cases where incarcerated persons file motions for compassionate

release, federal judges . . . have full discretion to define ‘extraordinary and

compelling’ without consulting the policy statement § 1B1.13.”); and United

States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020) (agreeing with the Second

Circuit that the Guidelines Manual “does not curtail a district judge’s

discretion”).

      The purpose of the First Step Act was to expand the availability of

compassionate release based on judicial findings of extraordinary and

compelling reasons without being restricted to those categories identified by the


      5The  United States Court of Appeals for the Eighth Circuit had several
opportunities to address this issue but declined to do so. United States v.
Vangh, 990 F.3d 1138, 1141 n.3 (8th Cir. 2021); United States v. Loggins, Jr.,
966 F.3d 891 (8th Cir. 2020); and United States v. Rodd, 966 F.3d 740 (8th
Cir. 2020).
                                        7
 Case 5:19-cr-50035-JLV Document 56 Filed 05/10/21 Page 8 of 10 PageID #: 501




Sentencing Commission or the rationale used by the BOP before the passage of

the First Step Act.

      Turning to that task, the court finds no extraordinary or compelling

reasons to warrant Mr. Matthews’ early release. Mr. Matthew is relatively

young and healthy. He does not have any notable medical conditions, let

alone any of the ones identified by the Centers for Disease Control and

Prevention (“CDC”) as increasing the risk of a severe illness from COVID-19.

See People with Certain Medical Conditions, https://www.cdc.gov/coronavirus

/2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last

updated Feb. 3, 2021).

      The court considered the concern that Mr. Matthews’ race is an

additional risk factor for a poor outcome from COVID-19. The CDC indicates

there is evidence “some racial and ethnic minority groups are being

disproportionately affected by COVID-19.” Health Equity Considerations and

Racial and Ethnic Minority Groups, https://www.cdc.gov/coronavirus/

2019-ncov/community/health-equity/race-ethnicity.html (last updated Feb.

12, 2021). Such inequities have been traced to social determinates such as

poverty, housing, and healthcare access and utilization. Id. These are not

persuasive factors while Mr. Matthews is in BOP custody where his physical

needs are met and he has equal access to healthcare.

      The court also recognizes the BOP’s recent implementation of a COVID-

19 vaccination program. BOP: COVID-19 Update, https://www.bop.gov/

                                       8
 Case 5:19-cr-50035-JLV Document 56 Filed 05/10/21 Page 9 of 10 PageID #: 502




coronavirus/ (last checked May 10, 2021). As of May 10, 2021, 166,348 doses

have been administered system wide. Id. Those numbers are increasing each

day. At FCI Fort Dix 247 staff and 1480 inmates were fully inoculated as of

May 10, 2021. Id. According to the BOP, those inmates who wish to receive

the vaccine will have an opportunity to do so, but

      [w]hen an institution receives an allocation of the vaccine, it is first
      offered to full-time staff at that location, given that staff–who come
      and go between the facility and the community–present a higher
      potential vector for COVID-19 transmission. Vaccinating staff
      protects fellow staff, inmates at the facility, and the community.

Id.

      Despite the expanded authority under the First Step Act, the court finds

Mr. Matthews has not met his burden of proof by presenting “extraordinary

and compelling reasons” warranting a sentence reduction under

§ 3582(c)(1)(A)(i).

      3553(a) Factors

      The court has reviewed the § 3553(a) factors and concludes they do not

support relief. A detailed analysis of the factors is unnecessary. Mr.

Matthews was sentenced to 78 months custody. Mr. Matthews’ offenses were

serious, involving losses of more than three million dollars, requiring

restitution of more than $500,000 to the Internal Revenue Service and filing

false tax returns for more than 700 individuals. (Dockets 26 ¶¶ 5-10 & 35 at

pp. 42-43). His advisory guideline range as determined by the court at




                                         9
Case 5:19-cr-50035-JLV Document 56 Filed 05/10/21 Page 10 of 10 PageID #: 503




sentencing was 97 to 121 months, much more significant than the sentence

imposed. (Docket 35 at p. 44). Early release is not warranted.

                                   ORDER

      No good cause having been proven, it is

      ORDERED that defendant’s motion for compassionate release (Docket

50) is denied.

      Dated May 10, 2021.

                              BY THE COURT:

                              /s/ Jeffrey L. Viken
                              JEFFREY L. VIKEN
                              UNITED STATES DISTRICT JUDGE




                                     10
